DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claimed invention is directed towards a method, apparatus and non-transitory machine-readable storage medium for facilitating commerce through providing item information to a buyer system in response to audio-based information. Each of independent claims 1, 8,  and 15 recite the novel features of receiving, at the one or more computing devices over a network connection with a device associated with a buyer, audio information describing an item for purchase; analyzing, at the one or more computing devices, the audio information to identify at least one corresponding item category related to the item for purchase; and transmitting, from the one or more computing devices over the network connection with the device, at least one selected from the group of a picture, audio data, and textual information of at least one item for sale associated with the identified at least one corresponding item category to be provided for display to the buyer on a display of the device. That is, each of the independent claims is directed to a novel, non-obvious, and unconventional application of search engine technology where audio information describing an item for purchase (i.e., a query) is received from a buyer, that audio information is analyzed to identify an 
The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to recommending products and/or services based on item categories.  Staib et al. (US 20070299743 A1) is directed to a system for collaborative internet competitive sales analysis.  Staib discloses obtaining information related to a product, including as product description, and determining a category for the product by parsing the product description.  However, Staib does not disclose or render obvious receiving, at the one or more computing devices over a network connection with a device associated with a buyer, audio information describing an item for purchase; analyzing, at the one or more computing devices, the audio information to identify at least one corresponding item category related to the item for purchase; and transmitting, from the one or more computing devices over the network connection with the device, at least one selected from the group of a picture, audio data, and textual information of at least one item for sale associated with the identified at least one corresponding item category to be provided for display to the buyer on a display of the device. Notably, Staib (nor the general body of art) does not disclose or render obvious receiving an audio description of the product from a buyer device, analyzing that audio description, and transmitting information regarding an item for sale in the determined category to the buyer device.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Musgrove et al. (US 20040225651 A1) discloses a system and method for automatically generating a narrative product summary, including generating a naturally readable summary including a product category (¶¶ 66, 204)
Van Luchene et al. (US 20060206412 A!) discloses systems and methods for facilitating a transaction by matching seller information and buyer information, including matching buyers with items for sale based on item information that may include an audio description of an item (¶ 169)
Cohen et al. (US 20060106774 A1) discloses using qualifications of users to facilitate user performance of tasks, including performing translation of audio electronic marketplace information and categorize item information into a taxonomy (¶ 85)
Specter et al. (US 20020147628 A1) discloses a method and apparatus for generating recommendations for consumer preference items, including allowing a user to filter item search results based on category (¶ 25)
“Natural Language Assistant: A dialog system for online product recommendation” (PTO-892 Reference U) is directed to an environment where a natural language assistant is used to create a dialog in order to assist a consumer in searching for a product, including interpreting verbal information to determine a product to recommend (see figure 1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625